Claims 1 and 3-14 are allowed over the prior art. The following is an examiner’s statement of reasons for allowance:  The prior art taken as a whole neither discloses nor renders obvious the claim combination comprising An operating device of a construction machine, the operating device comprising: a console box having an operating lever attached to an upper surface of the console box, wherein the operating lever outputs a signal for operating the construction machine in response to a manual operation to be applied; and a blocking bar that is swingably attached to the console box about an axis extending widthwise between a block position at which to block a passage provided in front of the console box and a retreat position at which the blocking bar retreats from the passage, wherein a recess is formed at a front end of a lateral side of the console box in which an entire length of the blocking bar is housed when the blocking bar is positioned at the retreat position, wherein a surface of the blocking bar and an external surface of the console box adjacent to the recess are flush when the blocking bar is housed in the recess, as required by claim 1.  Ohta et al. (U.S. Patent No. 5,664,637 A) and Izumikawa et al. (U.S. P.G. Publication No. 2017/0021769 A1) do not individually or in combination disclose or render obvious the claim combination comprising, inter alia, a recess is formed at a front end of a lateral side of the console box in which an entire length of the blocking bar is housed when the blocking bar is positioned at the retreat position wherein a surface of the blocking bar and an external surface of the console box adjacent to the recess are flush when the blocking bar is housed in the recess.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL D YABUT whose telephone number is (571)270-5526.  The examiner can normally be reached on Monday through Friday from 9:00 AM to 5:00 PM.
to.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571) 272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL D YABUT/Primary Examiner, Art Unit 3656